Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, and 5-8 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Collias US 2005/0263453.

Regarding claims 1 and 8, Collias teaches a material comprising: a porous carbon material; and a photo catalytic material in the form of silver adhered to said porous carbon material (Abstract), wherein a value of a specific surface area is greater than or equal to 10 m2/g (Paragraph [0081]), and a volume of a fine pore is greater than or equal to 0.1 cm3/g (Paragraph [0082]). The composition is suitable for use as a photocatalyst.
Regarding claim 2, Collias does not expressly teach “wherein said photo catalytic material absorbs an energy of a light having a wavelength between 200 to 600 nm”. However, “the discovery of a previously unappreciated property of a prior art composition, or of a 
Regarding claims 5 and 7, the composition may or may not include activated silica (Paragraph [0113]).
Regarding claim 6, the porous carbon material has a distribution of fine pores with a peak in a range of 3 to 20 nm (Paragraph [0033], [0084]).

Claim(s) 1-2, and 5-8 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over CN 101455975.
Regarding claims 1, 3-4, and 8, CN ‘975 teaches a material comprising: a porous carbon material (Technical Field); and a photo catalytic material in the form of titanium oxide and/or other metals, such as silver, adhered to said porous carbon material (claim 3), wherein a value of a specific surface area is greater than or equal to 10 m2/g (Claim 1), and a volume of a fine pore is greater than or equal to 0.1 cm3/g (Claim 1).
Regarding claim 2, CN ‘975 does not expressly teach “wherein said photo catalytic material absorbs an energy of a light having a wavelength between 200 to 600 nm”. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 
Regarding claims 5, the composition does not include silicon (Claim 1).
Regarding claim 6, the porous carbon material has a distribution of fine pores with a peak in a range of 3 to 20 nm (Background Technology).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/6/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731